Per Curiam.
The common council of the city of Detroit enacted an ordinance on August 9, 1918, fixing the maximum rate of fares which plaintiff could charge on certain lines in the city of Detroit. This ordinance took effect on August 13th. Early on that day the city filed its bill of complaint in the circuit court of Wayne county and secured an injunction restraining the plaintiff from collecting any fares in excess of those specified in the ordinance. On August 12th, after the ordinance had been passed, but before the city filed its bill in the State court, plaintiff filed its bill in the district court of the United States, attacking the validity of the ordinance. Later plaintiff *544filed its answer to the bill filed on behalf of the city and moved the court to dissolve the injunction. This motion being denied by defendant, the plaintiff has applied to this court for a writ of mandamus to compel the defendant to dissolve the injunction, and also for a writ of prohibition to prevent further consideration of the case in the State court.
In both of these suits the same issue is presented for determination, namely, the validity of the ordinance. It appears without dispute that plaintiff’s suit was begun in the Federal court on August 12th, and that the city did not file its bill in the State court until August 13th. Applying the well established rule of practice that where a court has taken jurisdiction of a matter it will retain it to decide the issues, to the exclusion of another court of co-ordinate jurisdiction, it follows that the State court was without jurisdiction in the premises. Maclean v. Wayne Circuit Judge, 52 Mich. 259; E. T. Barnum Wire & Iron Works v. Wayne Circuit Judge, 59 Mich. 272; Bates v. Alpena Circuit Judge, 82 Mich. 91 (21 Am. St. Rep. 554); Allen v. Allen, 188 Mich. 532; Pinel v. Campsell, 190 Mich. 347; Harkrader v. Wadley, 172 U. S. 148 (19 Sup. Ct. 119).
The writs prayed for will issue.